Stacy, J.,
dissenting in part: I think there should be another trial of this cause for error in the charge, but I do not agree with the new doctrine announced in the opinion of the Court that the burden of proof is on the father (defendant) to show a want of authority or permission on the part of his son to drive the car at the time and place in question in order to exculpate the defendant from liability.
The burden of proof is on the plaintiff to show that she was injured by the negligence of the defendant; and “when it is made to appear that a car owned by a parent for family use is openly and habitually used by a minor child, a member of the family, such conditions will constitute evidence permitting the reasonable inference that the car is being operated by the authority of the parent and for the purpose for which it was obtained.” Hoke, J., in Robertson v. Aldridge, 185 N. C., 292. This, I think, is a correct statement of the law. It is as far as we have gone, and, in my judgment, it is as far as we ought to go. No presumption arises from the relation of parent and child by which the former can be held answerable for the wrongs of the latter; and if there be nothing more than relationship to connect a parent with the tort of his minor son, the parent is not liable therefor. Chandler v. Deaton, 37 Tex., 406.
The liability of a father for the torts of his minor child, in general, rests only upon the rule of respondeat superior when the fact of agency is proved, and no presumption of agency arises from.the family relationship. Kumba v. Gilham, 103 Wis., 312; Linville v. Nissen, 162 N. C., 95, and cases there cited. With all due deference, I think the Court has confused the rule in regard to the burden of proof Avith strong circumstances tending to shotv agency. Schaefer v. Osterbrink, 67 Wis., 495; 17 Am. & Eng. Ency. of Law, 392.
*345The rule as to the burden of proof is important and indispensable in the trial of causes. It constitutes a substantial right of the party upon whose adversary the burden rests, and hence it should be' carefully guarded and rigidly enforced by the courts. Hosiery Co. v. Express Co., 184 N. C., 480.